DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 depends from claim 0; there is no claim 0.  Claim 9 depends from claim 70; there is no claim 70.  Claim 10 depends from claim 90; there is no claim 90.  Claim 15 depends from claim 120; there is no claim 120.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US Patent Application No. 2014/0151918) in view of Hurd et al. (US Patent Application No. 2014/0115925).
Regarding claim 1, Hartmann teaches an article comprising a structure formed of a plurality of affixed foam particles (page 1, paragraphs [0002], [0008], [0010]), wherein each individual foam particle of the plurality of affixed foam particles is formed of a thermoplastic elastomer material having a coating (page 1, paragraphs [0008], [0015]), the one or more adjacent foam particles comprise the thermoplastic elastomer material having a coating, wherein the coating comprises a monomer or polymeric binder (page 1, paragraphs [0008], [0015]), the binding regions include a portion of coating from the individual foam particle or a portion of coating from at least one or more adjacent foam particles (page 1, paragraph [0008], [0015]).  
Hartmann fails to teach wherein the individual foam particle of the plurality is affixed to one or more adjacent foam particles by one or more binding regions including the coating and excluding the thermoplastic elastomer of the foam particle and between the one or more binding regions of the individual foam particle are a plurality of gaps separating the individual foam particle from one or more adjacent foam particles to which it is affixed, the gaps occupying at least 10 percent of a total volume of the structure.  However, Hurd et al. teach an article comprising foam (page 1, paragraph [0006]) including a plurality of gaps, with the gaps occupying at least 10 percent of a total volume of the structure (page 1, paragraph [0006], page 3, paragraph [0032], page 7, paragraph [0068]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gaps of Hurd et al. between the foam particles of Hartmann in order to modify overall properties of the article (Hurd et al., page 7, paragraph [0068]).
Regarding claim 2, Hartmann teaches wherein, prior to affixed, at least 20 percent of the plurality of affixed foam particles are spheroid or ellipsoid in shape (page 1, paragraphs [0011], [0021]) and have a particle size of 2 mm to 15 mm which reads on Applicant’s claimed range of about 0.04 millimeters to about 10 millimeters in a longest dimension (page 1, paragraph [0021]) and at least 20 percent of the spheroid or ellipsoid foam particles in the structure retain a substantially spheroid or ellipsoid shape (page 1, paragraphs [001], [0021]).
Regarding claim 3, Hartmann teaches wherein the one or more monomers comprises methyl methacrylic acid group (page 1, paragraph [0015]).
Regarding claim 4, Hartmann teaches wherein the one or more polymers comprise a photocurable elastomeric resin (page 1, paragraph [0015]).
Regarding claims 5 and 6, Hartmann teaches wherein the one or more polymers comprise methyl methacrylic acid group (page 1, paragraph [0015]).
Regarding claim 7, Hartmann teaches wherein the article is a component used in manufacture of an article of footwear (page 1, paragraph [0002]).
Regarding claim 8, Hartmann teaches wherein the compound used in manufacture of an article of footwear is a cushioning element for an article of footwear (page 1, paragraph [0002]).
Regarding claim 9, Hartmann teaches wherein the component used in manufacture of an article of footwear is cushioning element is a cushioning element for an article of footwear (page 1, paragraph [0002]).
Regarding claim 10, Hartmann teaches wherein the cushioning element for an article of footwear is a midsole or an outsole (page 2, paragraph [0031]).
Regarding claim 16, Hartmann teaches wherein the plurality of foam particles has a number average particle size of between 2 mm and 15 mm (page 1, paragraph [0021]).
Hartmann does not disclose wherein the plurality of foam particles has an aspect ratio of about 0.1 to about 1.0.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in aspect ratio involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the aspect ratio of Hartmann in order to provide a low weight sole and good resetting property (Hartmann, page 1, paragraph [0006]).
Regarding claim 17, Hartmann teaches wherein the plurality of foam particles has a particle size of between 2 mm and 15 mm which reads on Applicant’s claimed range of about 0.5 millimeters to about 5 millimeters in the longest dimension (page 1, paragraph [0021]).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US Patent Application No. 2014/0151918) in view of Hurd et al. (US Patent Application No. 2014/0115925), in further view of Watkins et al. (US Patent Application No. 2014/0272379).
Hartmann and Hurd et al. are relied upon as disclosed above.
Regarding claim 11, Hartmann fails to teach wherein the component used in manufacture of an article of footwear, apparel or sporting equipment is a pre-form.  However, Watkins et al. teach an article comprising a structure formed of a plurality of affixed foam particles (page 1, paragraphs [0011], [0012], page 6, paragraph [0056]), wherein each individual foam particle of the plurality of affixed foam particles is formed of a thermoplastic elastomer material (page 1, paragraphs [0011], [0012], page 2, paragraphs [0019], [0020]), wherein the article is a component used in manufacture of an article of footwear is a preform (page 4, paragraph [0039], page 5, paragraph [0053]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the article of Hartmann as a preform as that of Watkins et al. in order to provide a foam that can be customized for cushioning in footwear, protective wear, and similar applications (Watkins et al., page 1, paragraph [0009]).
Regarding claim 18, Hartmann fail to teach wherein the plurality of foam particles comprise foam particles having a density of about 0.1 grams per cubic centimeter to about 0.8 grams per cubic centimeter.  However, Watkins et al. teach an article comprising a structure formed of a plurality of affixed foam particles (page 1, paragraphs [0011], [0012], page 6, paragraph [0056]), wherein each individual foam particle of the plurality of affixed foam particles is formed of a thermoplastic elastomer material (page 1, paragraphs [0011], [0012], page 2, paragraphs [0019], [0020]), wherein the plurality of foam particles comprise foam particles having a density of about 0.01 to about 0.3 g/cm3 which reads on Applicant’s claimed range of about 0.1 grams per cubic centimeter to about 0.8 grams per cubic centimeter (page 6, paragraph [0054]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the particles of Hartmann to that of Watkins et al. in order to provide a foam that can be customized for cushioning in footwear, protective wear, and similar applications (Watkins et al., page 1, paragraph [0009]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US Patent Application No. 2014/0151918) in view of Hurd et al. (US Patent Application No. 2014/0115925), in further view of Karukaya et al. (6,300,386) and Prissok et al. (US Patent Application No. 2013/0227861).
Hartmann and Hurd et al. are relied upon as disclosed above.
Regarding claims 12-15, Hartmann fails to teach wherein the article is characterized by a plurality of sub-regions comprising a first sub-region characterized by a first property and a second property, wherein the first property is not equal to the second property, and wherein the first property and the second property are flexural modulus, stiffness, bulk density, or resilience.  However, Karukaya et al. teach an article comprising a foam and flexural properties (col. 13, lines 20-30).  Prissok et al. teach an article comprising foam particles and a bulk density (page 1, paragraph [0001], page 7, paragraph [0081]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the flexural modulus of Karukaya et al. in the article of Hartmann in order to provide a foam having excellent heat distortion and mechanical strength (Karukaya et al., col. 1, lines 5-15) and use the bulk density of Prissok et al. in order to provide a shoe sole which has excellent damping properties and is highly flexible and permits the natural rolling movement of the foot (Prissok et al., page 1, paragraph [0006]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US Patent Application No. 2014/0151918) in view of Hurd et al. (US Patent Application No. 2014/0115925), in further view of Wang et al. (US Patent Application No. 2008/0161438).
Hartmann and Hurd et al. are relied upon as disclosed above.
Regarding claims 19 and 20, Hartmann fails to teach wherein the thermoplastic elastomer material comprises a thermoplastic copolyetherester elastomer.  However, Wang et al. teach an article (page 3, paragraph [0034]) comprising a foaming agent and a thermoplastic copolyetherester elastomer (page 1, paragraphs [0005], [0007], page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic copolyetherester elastomer of Wang et al. in the article of Hartmann in order to provide a foam having high resilience, low compression set, and high split tear strength (Wang et al., page 1, paragraphs [0003], [0005], [0007]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/6/2022